Title: To George Washington from Bartholomew Dandridge, 30 December 1773
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
New Kent Decr 30. 1773

I now am to give you an Account of my Proceedings with Mr Black which I am afraid will not prove so satisfactory as I could wish.
After going to the Office in King William & geting what Papers I could find I went to Mr Black’s for further information, but could not see him, I then left a Letter informing him that I should wait on him, from King William Court with Mr Wythe’s Opinion and, in case he was satisfied with the title, with a Deed from him to you, and desired he might then be at home to execute it. In the mean time I sent the Papers to Mr Wythe who sent the writing (of which the inclosed is a copy) & a Deed, and as I knew you thought the bargain an advantageous one for Mr Custis, I thought I might venture to confirm it and for that purpose would have gone to Mr Black’s at the time appointed, but I heard at Court that instead of staying to meet me, he went to James River as soon as he heard I had been there, and I was again disappointed tho’ I waited several days in King William for his return. I then thought it best to leave a Letter at Col. Moore’s, with yours inclosed, to be delivered to Black as soon as he came home, & if he did not come before the 25th to be delivered to Mrs Black, in this I informed him of the defects in his Title, but undertook to confirm the bargain on his & Mrs Black’s executing the Deed & his undertaking that all defects should be supplied, & desired he would appoint a day when he

would be at home ready to execute the Deed & I would attend him with it, of which the Bearer was to give me notice, this Letter was delivered to him by Mr Davenport before the 25th of the month, but I did not receive his Answer time enough to go over again before Christmas, he could not be prevailed on to write and his verbal Answer was, that he should be at home for a Week and was ready to execute the Deed at any time, but Mrs Black declared she would not relinquish her Dower, in consequence of this I went over on Munday last, and found Black at home, he at first refused to sign the Deed saying that as there was disputes about his Title and Mrs Black was unwilling to acknowledge her right, the bargain might as well drop, which could do Mr Custis no injury, with other excuses. but at length he consented & signed the Deed which he said Mrs Black would do (tho. she refused from the begining), and after I had waited all Day at Black’s request persisted in her refusal, he then desired me to leave the Deed with Mr Bernard Moore junr and when Mrs Black was willing to relinquish which he expected would shortly be the case, he would give Mr Moore notice of it, & Mr Moore promised to have her acknowledgment properly taken. I know nothing of the motives for Black’s conduct and am altogether at a loss to guess what they can be, as he really is the most unaccountable mortal I ever met with. I am satisfied Mrs Black acts by his direction, sometimes he said Mrs Black wanted some Negroes made over to her child, & at other times that she expected you, would make her a present of a suit of Cloths which she had been informed was customary on such occasions, Mrs Black said you could not blame her, as she never promised to relinquish her right or was asked to do it by you, but if she had promised she would have complied, neither persuasions or threats seemed to affect them in the least, but in the most serious conversation I could draw them into on this momentous Subject Mrs Black’s ride in the Chariott with you, was frequently introduced with other trifleing matters.
I saw Mr Hill soon after you went up & he asked my Opinion as to his renting the place to Black, which I advised him against, & that is his resolution, Black now says he has a right to stay in the House ’til his other place is prepared for his reception and the weather is better, & that he must finish his Crop & keep his

Stock on the Land until they eat the Fodder, but he says your Overseer & Negroes are welcome to be there also. I have wrote to Mr Hill advising him not to consent to let Black stay a day, but if he will stay to take such possession as he is willing to give ’til he has further directions from you.
I hope I have now given you all the necessary information in my power about this Affair, and thought at such a distance it was best to be particular, tho. a little tiresome, If I can be of service in anything further I hope you will freely command me. I have wrote to Mr Wythe on this Subject & shall do anything he thinks necessary ’til I hear from you. I had almost forgot to mention that Black required his Bond for making you a title to be delivered up when Mrs Black executed the Deed, This I have not got.
It may not be amiss to let you know that all the Land from Ruffin’s to yours must shortly be sold, and it’s likely much under it’s value. Mr Ruffin bought Sweethall for half what it must be really worth.
I will now trouble you no further than to desire you will let my Sister know that our Family are well, and that my Mother & Sister Bassett with the Family were well lately when I heard from them. my Sister Aylett is in King Wm on her way up the Country. Be pleased to give my Love to my Sister & Nephew in which Molly & the Children join me, and the whole Family join me in wishing you all health & happiness & the Complimts of the Season, I am Dear Sir Your very affect. humble Servt

B. Dandridge

